787 N.W.2d 125 (2010)
Barry L. KING, Plaintiff-Appellee,
v.
OAKLAND COUNTY PROSECUTOR, Defendant-Appellant.
Docket No. 141405. COA No. 298947.
Supreme Court of Michigan.
September 9, 2010.

Order
By order of July 14, 2010, the Oakland Circuit Court was directed to provide reasons for denying the motion to consolidate. On order of the Court, the Oakland Circuit Court having issued an opinion and order on July 16, 2010, the application for leave to appeal the July 12, 2010 order of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to waive the requirements of MCR 7.302(1), 7.209(A)(2), and 7.209(A)(3) is DENIED as moot. The motion to strike is DENIED.